Title: From George Washington to Benjamin Lincoln, 30 July 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Head Quarters 30th July 1782
                  
                  I have to acknowlege your several Favors of the 4th 5th 9th 10th & 16th of July—their respective Subjects are attended to.
                  As you do not mention them I am at a loss to collect the particular Instances of Difficulty which occur to you in formg a System for the new Arrangement of the Invalid Corps, & therefore refer the Subject to you again—the same Difficulty occurs respectg the Dispute of Rank between Colo. Lee’s Legion & the other Corps of Horse serving with Genl Greene—as I do not know the Objects of Dispute, it is impossible for me to make any Observations upon them or give any Decision thereon. I am &c.
                  
               